DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement mailed 9/4/2020 is hereby withdrawn and all claims have been considered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Wilson on 1/25/22.

The application has been amended as follows: 
Delete paragraph 0053 of the specification and replace as follows:
 	--On FIG. 3a, the cooling air connection 44 is located on a boundary surface 70 in an area that is directed toward a front 72 and arranged between half the overall depth and the front 72. In order to receive the spent cooling air flow back from an auxiliary module that is connected with the primary module 62 and positioned on the boundary surface 70 or connected thereto, use is made of a return flow inlet 74, through 
Delete claims 1, 10 and 11 and replace as follows
	--1.	A system for producing a kitchen arrangement for a cabin of an airplane, the system comprising:
a primary module comprising: 
		an electrical energy supply device;
	a cooling device configured to cool a fluid and provide a stream of the fluid to a fluid outlet;
	at least one supply connection, which is configured for supplying the primary module with a requisite; 
		an electrical connection, which is located on an outer boundary surface of the primary module and is coupled with the electrical energy supply device; and
		a fluid connection, which is located on the outer boundary surface of the primary module and is coupled with the fluid outlet; and
 one or more auxiliary modules that are couplable with the primary module;
wherein the outer boundary surface of the primary module is adjusted for coupling with a first auxiliary module of the one or more auxiliary modules, which has a correspondingly shaped boundary surface.
10.	A method of producing a kitchen arrangement for a cabin of an airplane, the method comprising: 

		an electrical energy supply device; 
		a cooling device configured to cool a fluid and provide a stream of the fluid to a fluid outlet; 
		at least one supply connection, which is configured for supplying the primary module with a requisite; 
		an electrical connection, which is located on an outer boundary surface of the primary module and is coupled with the electrical energy supply device; and
		a fluid connection, which is located on the outer boundary surface of the primary module and is coupled with the fluid outlet; and
	providing one or more auxiliary modules that are couplable with the primary module,
wherein the outer boundary surface of the primary module is adjusted for coupling with a first auxiliary module of the one or more auxiliary modules, which has a correspondingly shaped boundary surface.

11. A vehicle comprising:
a cabin; and
at least one kitchen arrangement in the cabin, the at least one kitchen arrangement comprising: 
	a primary module comprising: 
		an electrical energy supply device;
		a cooling device configured to cool a fluid and provide a stream of the fluid to a fluid outlet;

		an electrical connection, which is located on an outer boundary surface of the primary module and is coupled with the electrical energy supply device; and
		a fluid connection, which is located on the outer boundary surface of the primary module and is coupled with the fluid outlet; and
	one or more auxiliary modules that are couplable with the primary module;
	wherein the outer boundary surface of the primary module is adjusted for coupling with a first auxiliary module of the one or more auxiliary modules, which has a correspondingly shaped boundary surface.—

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the claim check valve will be added to the drawings.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to show alone or in combination the features of a system for producing a kitchen as claimed a primary module as claimed with an electrical energy supply device and a cooling device as claimed the is couplable with a complementary shaped auxiliary module as claimed, a vehicle comprising such a kitchen arrangement or a method of producing such a kitchen arrangement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Nicholas McFall/Primary Examiner, Art Unit 3644